MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any
court except for the purpose of establishing                        Jun 13 2017, 5:39 am

the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer D. Wilson Reagan                                Curtis T. Hill, Jr.
Wilson & Wilson                                          Attorney General of Indiana
Greenwood, Indiana
                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Blake Patrick Hansen,                                    June 13, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         41A01-1603-CR-476
        v.                                               Appeal from the Johnson Circuit
                                                         Court
State of Indiana,                                        The Honorable K. Mark Loyd,
Appellee-Plaintiff.                                      Judge

                                                         Trial Court Cause No.
                                                         41C01-1510-F3-66



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017          Page 1 of 10
                                       Statement of the Case
[1]   Blake Patrick Hansen appeals his convictions, following a jury trial, for criminal

      confinement and intimidation. He raises one issue on appeal, namely, whether

      the State presented sufficient evidence to support his convictions. We affirm.


                                 Facts and Procedural History
[2]   From the evening of Friday, October 9, until Sunday, October 11, 2015,

      Hansen and his girlfriend, Kelli Smith, spent the weekend alone at Smith’s

      father’s, Eric Smith’s (“Eric”), house in New Whiteland. On the morning of

      Saturday, October 10, Hansen and Smith were watching television in the

      residence, and Smith received a call on her cellular telephone from a male

      friend. Hansen answered the telephone call and, after hanging up, he began to

      swear at Smith and call her names. Hansen also spoke with his cousin on his

      own cellular telephone, and his cousin told him that Smith had had a previous

      drug relapse.


[3]   Hansen then repeatedly struck Smith in the face, kicked her in the ribs, and

      threw her to the ground while Smith screamed and cried. Hansen called Smith

      a “piece of sh--” and told her that she “didn’t deserve to live.” Tr. Vol. I at 136.

      He also called her a “whore.” Id. at 150-51. At one point during the weekend,

      Hansen ordered Smith into the kitchen where he grabbed a large knife and

      pushed Smith up against the washer and dryer. Hansen put the knife to Smith’s

      stomach, and he threatened that if she told anyone what he had done, he would

      kill her.


      Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017   Page 2 of 10
[4]   Hansen then dragged Smith into the bathroom by her hair, calling her a

      “whore” and a “slut.” Id. at 137. Hansen then forced Smith to get into the

      bathtub, and he told her it would be easier to get rid of the evidence that way.

      Hansen took off his shirt and hoodie, put the knife up against Smith’s throat,

      and told her that if she told anybody he would kill her and hurt her little sister.

      Smith attempted to push the knife away from her neck and began crying for her

      father, as Hansen again told her she did not deserve to live. Smith was unable

      to leave the bathroom during this encounter. Hansen quickly drew the knife

      away from Smith’s neck, which cut her finger and caused it to bleed. Hansen

      then sat on the toilet seat and asked Smith why she made him do this to her.

      Hansen then allowed Smith to clean up her blood. Smith heard, but did not

      see, Hansen go back into the kitchen to put the knife away.


[5]   On Sunday, Smith told Hansen that her father would arrive at the house soon.

      Hansen became agitated and told Smith to put on makeup and put her hair up

      in a way that concealed her injuries, which Smith did. Hansen told Smith that,

      if she told her father what had happened over the weekend, Hansen would

      “beat the shit” out of her father. Id. at 142. Eric then arrived and drove both

      Smith and Hansen to Smith’s mother’s, Judith Smith’s (“Judith”), apartment.

      Smith persuaded Hansen to remain outside while Smith went inside. Once

      inside the house, Smith locked the door and began shaking and crying

      uncontrollably as she stated to her mother that Hansen had beaten her. Judith

      saw that Hansen was still waiting outside of her house while she called 9-1-1.




      Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017   Page 3 of 10
[6]   After New Whiteland Police Department (“NWPD”) officers arrived at

      Judith’s house, Smith took fifteen to twenty minutes longer to calm down. She

      then informed the police that Hansen had threatened her with a knife from her

      father’s kitchen, and she described the knife. NWPD Officer Adam Bennett

      interviewed Smith at Judith’s house and took pictures of Smith’s injuries.

      Smith had bruising on her eyes, cheeks, nose, mouth, forehead, chin, and

      behind her left ear. She also had a large knot on her forehead and rugburns on

      her left and right knees and right elbow. She had a cut and dried blood on one

      of her fingers.


[7]   The police arrested Hansen and the State charged him with Count I, criminal

      confinement with a deadly weapon, as a Level 3 felony; Count II, intimidation

      with a deadly weapon, as a Level 5 felony; County III, battery by means of a

      deadly weapon, as a Level 5 felony; and Count IV, domestic battery with a

      prior conviction, as a Level 6 felony. At the January 14, 2016 jury trial, the

      knife Hansen used to threaten Smith was admitted into evidence as State’s

      Exhibit 10 with no objection. The State also presented photographs of Smith’s

      injuries, which were admitted without objection. And the State presented an

      audio recording of a telephone conversation between Smith and Hansen while

      Hansen was in jail, which was also admitted without objection.


[8]   The jury found Hansen guilty of criminal confinement with a deadly weapon

      and intimidation with a deadly weapon, as charged. The jury also found

      Hansen guilty of battery, as a Class A misdemeanor. And the jury found



      Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017   Page 4 of 10
       Hansen not guilty of domestic battery with a prior conviction. The trial court

       entered judgment and sentenced Hansen accordingly, and this appeal ensued.


                                          Discussion and Decision
[9]    Hansen challenges the sufficiency of the evidence to support his convictions for

       criminal confinement and intimidation.1 Our standard of review of the

       sufficiency of the evidence is well-settled:


                 When reviewing the sufficiency of the evidence needed to
                 support a criminal conviction, we neither reweigh evidence nor
                 judge witness credibility. Bailey v. State, 907 N.E.2d 1003, 1005
                 (Ind. 2009). “We consider only the evidence supporting the
                 judgment and any reasonable inferences that can be drawn from
                 such evidence.” Id. We will affirm if there is substantial
                 evidence of probative value such that a reasonable trier of fact
                 could have concluded the defendant was guilty beyond a
                 reasonable doubt. Id.


       Clemons v. State, 996 N.E.2d 1282, 1285 (Ind. Ct. App. 2013), trans. denied.


[10]   To support Hansen’s conviction for criminal confinement, as a Level 3 felony,

       the State had to prove: (1) Hansen; (2) knowingly or intentionally; (3) confined

       Smith without her consent; (4) while armed with a deadly weapon. Ind. Code §

       35-42-3-3 (2015). To support his conviction for intimidation, as a Level 5

       felony, the State was required to prove: (1) Hansen; (2) knowingly or

       intentionally; (3) communicated a threat to Smith; (4) with the intent that Smith




       1
           Hansen does not appeal his conviction for battery.


       Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017   Page 5 of 10
       be placed in fear of retaliation for a prior lawful act; and 5) while Hansen drew

       or used a deadly weapon. I.C. § 35-45-2-1(b)(2)(A). Hansen’s only contentions

       on appeal are that the State failed to provide sufficient evidence that he drew a

       knife on Smith or that his threats against Smith were made in retaliation for

       Smith’s prior lawful action. We disagree with both contentions.


[11]   Smith testified that Hansen held her at knife-point while they were at her

       father’s house and that Hansen later put the knife back in the kitchen. Eric

       testified that, when he returned to his home on Sunday, he found a knife with

       blood on it in his kitchen. NWPD Officer Donica testified that, later that same

       day, he found, photographed, and retrieved that same knife in Eric’s kitchen.

       Smith identified the knife as the one Hansen had used on her, and it was

       admitted into evidence without objection.2 And the State presented an audio

       tape of a telephone conversation between Smith and Hansen on October 13,

       2015, while Hansen was in jail. That audio tape was admitted as State’s

       Exhibit 15A, without objection, and it was played for the jury. The

       conversation was, in relevant part:

                Smith: . . . ‘cause they found the knife that you . . .




       2
         Hansen asserts that “the most important fact to note regarding the knife” is that Eric, Smith’s father, had
       access to the crime scene before the knife was retrieved by the police. Appellant’s Br. at 15, 21. However,
       Hansen did not object to the admission of the knife into evidence, and he does not argue on appeal that its
       admission was fundamental error.

       Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017                Page 6 of 10
        Hansen: How would they find that? You had—did you tell
        them about that?


        Smith: . . . and ‘cause it had blood on it.


        Hansen: You told them about that?


        Smith: Well, I had a huge cut on my finger.


        Hansen: We gotta stop talking about this sh-- on the phone, they
        are recording all of this.


                                                ***


        Hansen: How did the knife get—how did the knife get brought
        into it?


        Smith: Because they saw my finger and then they searched the
        house and everything, ‘cause everything was all pushed around
        and . . .


        Hansen: There’s no way they would find that with my
        fingerprints on it, there’s no way.


        Smith: There’s blood all over it.


        Hansen: Did you write a statement?


        Smith: You didn’t wash it off.


        Hansen: Did you write a statement?


Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017   Page 7 of 10
        Smith: Yeah.


        Hansen: You did?


        Smith: Yeah.


        Hansen: What’s it say?


        Smith: That you—that you’re just punching me . . .


        Hansen: And does it say . . .


        Smith: . . . because you thought I was cheating on you.


        Hansen: Does it say something about a knife?


        Smith: No, it didn’t say anything about a knife.


        Hansen: You didn’t say anything? Huh?


        Smith: I didn’t say anything about a knife, but they found it
        because they searched my Dad’s house.


        Hansen: I put it back up.


State’s Exhibit 15A at 6:39 – 6:56 and 10:55 – 11:56 (emphasis added). The

State presented sufficient evidence that Hansen confined Smith while armed




Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017   Page 8 of 10
       with a knife. Hansen’s suggestions to the contrary are simply requests that we

       reweigh the evidence, which we will not do.3 Clemons, 996 N.E.2d at 1285.


[12]   The State also presented sufficient evidence that Hansen threatened Smith in

       retaliation for Smith’s prior lawful act. It is uncontested that Hansen did not

       become violent with Smith until after Smith had received a telephone call from

       another man. Smith consistently testified that Hansen became angry with her

       because she had received that telephone call. She testified that Hansen “did not

       like me ever talking to males, period,” and that, after the telephone call from

       the man, Hansen called her a “whore” while beating and kicking her. Tr. Vol. I

       at 135, 150-51. And in the telephone conversation from jail, Smith again stated

       that Hansen was punching her because he thought she had cheated on him.

       Thus, regardless of whether Hansen threatened Smith for any additional

       reason—such as to keep her from reporting the abuse or because of a drug

       relapse—there is a “clear nexus” between Smith’s lawful act of receiving a

       telephone call and Hansen’s threats against Smith’s life. Chastain v. State, 58
N.E.3d 235, 240 (Ind. Ct. App. 2016) (quoting Roar v. State, 52 N.E.3d 940, 944

       (Ind. Ct. App. 2016), adopted in relevant part, 54 N.E.3d 1001 (Ind. 2016))




       3
         Hansen asserts that Smith’s testimony, especially as to the timing of the sequence of events that weekend,
       was inconsistent and “incredible.” Appellant’s Br. at 16. However, to the extent that assertion is an attempt
       to raise the “incredible dubiosity rule,” Hansen has waived that argument by failing to cite authority for it or
       present cogent argument on it. Ind. Appellate Rule 46(A)(8). And, in any event, the incredible dubiosity rule
       does not apply here. See, e.g., Murray v. State, 761 N.E.2d 406, 408 (Ind. 2002) (quotation and citation
       omitted) (“Application of this rule is limited to cases . . . where a sole witness presents inherently
       contradictory testimony which is equivocal or the result of coercion and there is a complete lack of
       circumstantial evidence of the appellant's guilt.”).

       Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017                Page 9 of 10
       (“Mere use of conditional language in the course of communicating a threat

       does not vitiate the statute’s application when the factual predicate for the

       threat was a prior lawful act of the victim.”), trans. denied. Hansen requests that

       we reweigh the evidence in his favor and reassess Smith’s credibility on this

       issue but, again, we cannot do that. Clemons, 996 N.E.2d at 1285. The State

       presented sufficient evidence to support Hansen’s conviction of intimidation.


[13]   Affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A01-1603-CR-476 | June 13, 2017   Page 10 of 10